Citation Nr: 0717384	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for eczema/dermatitis.

2.  Entitlement to service connection for right hip 
sacralization.

3.  Entitlement to service connection for bilateral knee 
plica syndrome.

4.  Entitlement to service connection for bilateral ankle 
sprain residuals.

5.  Entitlement to service connection for bilateral shin 
splints.

6.  Entitlement to an initial compensable evaluation for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 2000 to April 
2004.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied entitlement to the requested benefits.

The issue of entitlement to an initial compensable evaluation 
for migraine headaches is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran does not have eczema/dermatitis which can be 
related to her period of service.

2.  The veteran does not have any residuals of right hip 
sacralization which can be related to her period of service.

3.  The veteran does not have any residuals of bilateral knee 
plica syndrome which can be related to her period of service.  

4.  The veteran does not have any residuals of bilateral 
ankle sprains which can be related to her period of service

5.  The veteran does not have any residuals of bilateral shin 
splints which can be related to her period of service


CONCLUSIONS OF LAW

1.  Chronic eczema/dermatitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(b) 
(2006).   

2.  Chronic right hip sacralization was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(b) 
(2006).

3.  Chronic bilateral knee plica syndrome was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303(b) (2006).

4.  Chronic bilateral ankle sprain residuals were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303(b) (2006).

5.  Chronic bilateral shin splints were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(b) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In March 2004, the RO sent the veteran a letter informing her 
of the types of evidence needed to substantiate her claims 
and its duty to assist her in substantiating her claims under 
the VCAA.  The March 2004 letter informed the veteran that VA 
would assist her in obtaining evidence necessary to support 
her claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  She was advised that it was her responsibility to 
send medical records showing she has a current disability as 
well as records showing a relationship between her claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the March 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, a 
March 2005 SOC and June and September 2005 SSOCs provided her 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to her claims has been obtained and associated with 
the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.


II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

Eczema/dermatitis

 The veteran's service medical records make a reference to 
healed acne on the shoulders at the time of the April 2000 
entrance examination.  The extensive records make no mention 
of eczema/dermatitis, although she had requested a referral 
for acne in June 2003.  The December 2003 Medical Board 
Evaluation, while noting her complaint of rashes, found that 
her skin was entirely within normal limits.

The evidence developed after separation, included a VA 
examination conducted in September 2004.  Her skin was normal 
and the diagnosis noted that there was no skin disorder 
present on examination.  A March 2005 VA treatment note found 
no rashes or lesions.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for eczema/dermatitis 
has not been established.  There is no indication that 
eczema/dermatitis was present in service, and there is no 
suggestion this disorder currently exists.  Therefore, there 
is no objective basis upon which to award service connection 
for eczema/dermatitis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for eczema/dermatitis.



Right hip sacralization

The veteran's service medical records show that she was seen 
in June 2003 for complaints of hip and back pain that had 
begun three months prior to this complaint.  The December 
2003 separation examination noted her continuing complaints 
of hip pain; however, the objective examination was 
completely within normal limits.

The veteran was afforded a VA examination in September 2004.  
She was diagnosed with right hip sacralization, although no 
residuals were noted and the objective examination was 
negative.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for right hip 
sacralization residuals has not been established.  While the 
veteran was seen for this disorder during service, there is 
no indication in the objective record that she had developed 
a chronic disability as a result, as is supported by the 
post-service evidence, to include the VA examination.  
Therefore, it is found that service connection cannot be 
awarded based upon this evidence.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right hip sacralization.

Bilateral knee plica syndrome

The veteran's service medical records show that she was first 
seen in February 2001 with complaints of left knee pain; a 
diagnosis of plica syndrome was made.  She was seen on 
multiple occasions for left knee complaints; in September 
2001, an examination revealed full range of motion without 
pain, a normal gait, and no indication of effusion.  The 
diagnosis was resolving plica syndrome.  Additional 
complaints of pain were noted in September 2003.  She again 
had subjective complaints of pain at the time of the December 
2003 separation examination, although the objective 
examination was normal.  These records also showed that she 
had reported some right knee pain related to running, road 
marches, and other physical activity.  At the time of the 
December 2003 separation examination, she offered subjective 
pain complaints, although the objective examination was 
within normal limits.

VA examined the veteran in September 2004.  The objective 
examination was within normal limits and an X-ray was 
negative.  The VA outpatient treatment records also did not 
refer to any chronic knee disorders.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for bilateral knee 
plica syndrome has not been established.  While knee plica 
syndrome on the left was treated in service, and while right 
knee complaints after activity were also referred to, there 
is no indication in the objective record that any chronic 
knee disorders resulted from these complaints.  This 
conclusion is supported by the negative December 2003 
separation examination and the normal September 2004 VA 
examination.  As a consequence, it is found that service 
connection based upon this evidence cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral knee plica syndrome.

Bilateral ankle sprain residuals

The veteran's service medical records made reference to 
bilateral ankle tenderness at the malleolus.  The December 
2003 separation examination was within normal limits.  

VA afforded the veteran an examination in September 2004.  
She was noted to have sustained bilateral ankle sprains in 
service.  However, the examination was within normal limits 
and the X-rays were negative.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for bilateral ankle 
sprains has not been established.  While the record indicated 
that the veteran had sprained her ankles in service, there is 
no objective indication that these sprains resulted in a 
chronic ankle disability.  This conclusion is supported by 
the normal December 2003 separation examination and the 
negative September 2004 VA examination report.  Therefore, 
there is no basis in the record upon which to award service 
connection for bilateral ankle disorders.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral ankle sprain residuals.

Bilateral shin splints

The veteran's service medical records showed that she was 
seen in July 2000 for complaints of midshaft tibial pain.  A 
July 28, 2000 X-ray showed mild but definite focal uptake at 
the left midtibia consistent with a stress fracture.  An 
October 2001 bone scan reflected bilateral shin splints 
without stress reactive changes of the bilateral anterior 
tibial tubercles.  The December 2003 separation examination 
was negative.  

During a September 2004 VA examination, she complained of 
bilateral shin pain.  The examination was within normal 
limits.  The diagnosis was inactive shin splints.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for bilateral shin 
splints has not been established.  While shin splints were 
noted in service, there is no indication that these 
complaints resulted in the development of chronic shin 
disorders.  This conclusion is supported by the normal 
December 2003 separation examination and the negative 
September 2004 VA examination.  As a consequence, there is no 
objective evidentiary basis upon which to award service 
connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral shin splints.




ORDER

Entitlement to service connection for eczema/dermatitis is 
denied.

Entitlement to service connection for right hip sacralization 
is denied.

Entitlement to service connection for bilateral knee plica 
syndrome is denied.

Entitlement to service connection for bilateral ankle sprain 
residuals is denied.

Entitlement to service connection for bilateral shin splints 
is denied.


REMAND

The veteran has filed a claim for a compensable evaluation 
for her service-connected migraine headaches.  The record 
shows that this condition was last examined by VA in 
September 2004, almost three years ago.  The age of this 
examination, coupled with the fact that the examination does 
not describe the veteran's symptoms in relation to the 
applicable rating schedule, suggests that another VA 
examination would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a 
complete VA neurological examination of 
her service-connected migraine headaches.  
The examiner must review the entire claims 
folder, to include the service medical 
records, in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  
Specifically, the examiner must indicate 
if the veteran has characteristic 
prostrating attacks averaging one in 2 
months over the last several months.  All 
indicated special studies deemed necessary 
must be conducted.  A complete rationale 
for any opinions expressed must be 
provided.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for a compensable evaluation for the 
service-connected migraine headaches must 
be readjudicated.  If the decision remains 
adverse to the veteran, she and her 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case must then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


